Order reversed, with costs, on the dissenting opinion of Mr. Justice Loins M. Greenblott at the Appellate Division, and the case remitted to Special Term for entry of a judgment declaring that work performed on the job site in question, both before and after the effective date of the modification agreement, is work bid before May 1, 1970 within the meaning of the labor agreement, and declaring that the existing travel reimbursement rates continue to be in effect for such work.
Concur: Chief Judge Breitel and Judges Jasen, Jones, Wachtler, Rabin and Stevens. Judge Gabrielli dissents and votes to affirm on the memorandum at the Appellate Division.